Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: claims 1 and 12 are allowable because the prior art fail to show or render obvious to teach the claim limitation: “after receiving the broadcast message transmitted by the network device, determining, by the terminal device, reference information of the second downlink carrier based on the second downlink configuration information: wherein the second downlink configuration information comprises second downlink frequency information or physical cell identifier information of the second downlink carrier, the first downlink carrier and a second uplink carrier are serving carriers of the terminal device, the second downlink carrier is not a serving carrier of the terminal device, and the second downlink carrier and the second uplink carrier are paired carriers on a system levels wherein the first downlink carrier is located on a first band, the second uplink carrier and the second downlink carrier are located on a second band, and a frequency of the first band is higher than a frequency of the second band: wherein the reference information comprises a reference path loss and a reference downlink receive timing: wherein after determining the reference information of the second downlink carrier, the method further comprises: transmitting, by the terminal device, an uplink signal on the second uplink carrier to the network device based on the reference information of the  second downlink carrier.”



Fong et al. US 9585164 B2 teaches in claim 11 - receiving, by the UE, a set of RA parameters for each of the plurality of carrier groups assigned to the UE, wherein each of the plurality of carrier groups are grouped based on a similar propagation metric including at least one of an expected path loss or a path delay; determining a transmit power based on a path loss estimation performed on a first downlink carrier in a particular carrier group of the plurality of the carrier groups; transmitting, by the UE, an RA preamble signal on at least one uplink carrier in the particular carrier group using the corresponding set of RA parameters and the determined transmit power, wherein the RA preamble signal is transmitted using an uplink transmission timing determined based on a downlink reception timing of a second downlink carrier in the particular carrier group. However, the prior art fails to teach the claim limitation cited above.

Therefore, claims 1, 6-12 and 17-20 are allowed.

Response to Arguments
Applicant’s arguments, see Remarks, filed 03/24/2021, with respect to Objection to Drawing have been fully considered and are persuasive.  The Objection to Drawing of Fig. 1 has been withdrawn. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WUTCHUNG CHU whose telephone number is (571)272-4064.  The examiner can normally be reached on 8:00 - 500 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WUTCHUNG CHU/Primary Examiner, Art Unit 2468